Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Corrine Augustine Hill Shearer and Sam                  Appeal from the County Court at Law No.
Hill, Appellants                                        2 of Gregg County, Texas (Tr. Ct. No.
                                                        2010-0265-P-1).     Opinion delivered by
No. 06-12-00096-CV            v.                        Chief Justice Morriss, Justice Carter and
                                                        Justice Moseley participating.
David Shearer, Independent Administrator
of the Estate of John William Shearer III,
Deceased, Appellee



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s award of exemplary damages against
Corrine and Sam for conversion. We reverse and remand the trial court’s award of exemplary
damages against Sam for breach of fiduciary duty and remand the case for a review of that
exemplary damage award in light of the reduced actual damages. In all other respects, we affirm
the trial court’s judgment.
          We further order that the appellants and appellee shall each pay one half of all costs of
appeal.
                                                        RENDERED JULY 16, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk